95 F.3d 1152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry G. CROWELL, Plaintiff-Appellant,v.MONTGOMERY COUNTY, OHIO, et al., Defendants-Appellees.
No. 95-3864.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1996.

Before:  BOGGS and NORRIS, Circuit Judges;  HOOD, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Larry G. Crowell, appeals from the order of the district court granting judgment in favor of defendants in his law suit based upon 42 U.S.C. § 1983 and various state law theories.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting judgment to defendants.


3
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Decision and Order for Judgment dated July 13, 1995.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation